DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-16, in the reply filed on 2/7/2022 is acknowledged.  The traversal is on the ground(s) that since claim 17 recites “A device for controlling delivery of a material into a cell”, it cannot be used for injecting substances into particles, beads, etc. that are not cells.  This is not found persuasive because while the preamble of claim 17 recites the intended use of the device for “delivery of a material into a cell” is does not preclude its use for alternative methods, such as for injecting substances into particles, beads, etc. that art not cells.
The requirement is still deemed proper and is therefore made FINAL.

Claims 17-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/7/2022.

Priority
While the instant application repeats a substantial portion of prior Application Nos. 16/151,935 and 14/980,682 which claim foreign priority to Korean Applications 10-2014-0191302 and 10-2015-0178130, the instant application adds disclosure not presented in the prior applications.  As a result, Applicants have identified the instant application as a continuation-in-part of prior Application Nos. 16/151,935 and 14/980,682.  It is further noted that instant claims 1-16 include features that are not disclosed in prior Application Nos. 16/151,935 and 14/980,682.  As a result, instant claims 1-16 only have benefit of the filing date of Korean Application 10-2018-0138167 which is 11/12/2018.

Information Disclosure Statement
The information disclosure statements dated 11/7/2019; 3/12/2020 and 3/22/2022 have been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tight” in claims 10 and 11 is a relative term which renders the claim indefinite. The term “tight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear from the claims and/or the specification what cross-sectional shape or size would allow “tight” contact with the cell as required in claims 10 and 11.  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0186118) in view of Zahn et al.(WO 2017/040995).
With respect to claim 1, the reference of Lee discloses a method of delivery of a material into a cell in a device (Fig. 1) comprising: a first channel (4) through which the cell (8) is injected; a second channel (2) through which the material is injected; a third channel (5) in which the cell with the material injected is harvested; a cell transfer channel (1) connecting the first channel to the third channel; and an injector (2a) connecting the second channel to the cell transfer channel, the method comprising: injecting, with the injector, the material into the cell passing through the cell transfer channel (¶[0085]-[0088]).
With respect to claim 1, while the reference of Lee discloses the application of an electrical potential difference between the second channel (2)  and the third channel (5) with using external power source (20) (Fig. 1)(¶ [0085]-[0088]), claim 1 differs by reciting that the device and method include a detector for detecting the presence of a cell passing through the cell transfer channel which transmits a signal detected by the detector to the injector.
The reference of Zahn et al. discloses that it is known in the art to provide a microchannel device with a detector in a detection/permeabilization area that detects the presence of a cell passing through the detection/permeabilization area and transmits a signal using a signal generator to a permeabilization system such that exogenous material can be driven into the cell (¶[0051]-[0052]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one having ordinary skill in the art to provide the system and method of the reference of Lee with a detector and signal generator for the known and expected result of automating the operation of the device as is suggested by the reference of Zahn et al.
With respect to claims 2 and 3, the structure resulting from the combination of the references as discussed above with respect to claim 1 would encompass a system and method of use that includes a detector that detects the presence of cells by monitoring a change in current or voltage in a channel and/or the use of a detector that is a direct current- or alternating current-based flow cytometer (¶[0051]-[0052]).
With respect to Claims 4 and 5, while the references are silent with respect to the detecting rate and signal time, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to optimize the detection and signal generation systems while maintaining the injection efficiency of the system.
With respect to claim 6, the structure resulting from the combination of the references as discussed above with respect to claim 1 would encompass a system and method of use that would employ electroporation or electroosmotic pressure for injecting the material into the cell (¶[0085]-[0088] of Lee).
With respect to claims 7 and 8, while the references are silent with respect to the injection efficiency and/or cell viability, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to optimize operation of the system while maintaining the injection efficiency of the system.
With respect to claim 9, Figs. 2-6 of the reference of Lee discloses the first, second and third channels radially arranged about the injector and transfer channel.
With respect to claims 10 and 11, the reference of Lee discloses that the cell transfer channel has a cross-sectional shape and/or size that provides tight contact (“close contact”, ¶[0090]).
With respect to claim 12, the reference of Lee discloses that the device can include an additional fourth channel (7)(3) through which material is injected.
With respect to claims 13-5, as shown in Figs. 2-6, the reference of Lee discloses that an inner diameter of a central portion of the cell transfer channel is smaller than inner diameters of opposite ends of the cell transfer channel (¶[0038]).
With respect to claim 16, the reference of Lee discloses that the injector can have an inner diameter of 1,000nm (¶[0039]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB